DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. Pub. No. US 20190088096 A1 and in view of Moon et al. Patent No. US 8219438 B1.
	Regarding Claim 1,  King teaches a method (Fig. 1 and para 121, affix the MAS directly to merchandise for the purpose of detecting when that merchandise is being handled), comprising:
	receiving, by a computing device (Fig. 3 and Para 114, System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification. Stock out detections (such as removal of the last item on a pusher facing) trigger a Notification i.e., merchandise activity sensors sending a notification to the computing device), acceleration information from an acceleration sensor (Para 28, Merchandise Activity Sensor (MAS), which is a battery powered wireless device, mounts to the store fixture and uses an integral single or multi-axis accelerometer to detect these vibrations ) attached to a product (Para 122, affixing the MAS to the article or as a base for the article i.e., sensor is attached to the product, a wireless alarm identifying the specific item can transmit as soon as someone picks up the item i.e., acceleration information);
	receiving, by the computing device (Fig. 3 and Para 114, shows notification) and from an image capture device (Fig. 3 and Para 207, video management system), an image of a prospective purchaser of the product (Para 208, notification capabilities to indicate the presence of one or more persons in the monitored area. By placing a SmartDome above every service-intensive area in a store, personnel can quickly determine the presence of shoppers in those areas by simply observing which SmartDomes are indicating such presence i.e., an image of a prospective purchaser of the product);
	determining, by the computing device (Fig. 3 and 4 and Para 114, MAS system level Alarm Processing first check if the temper is detected and if not then check for location violation i.e., System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification i.e., determining, by the computing device) a movement of the prospective purchaser based on the acceleration information and the image, the movement being in relation to a movement of the product (Para 123, If the MAS is equipped with location awareness technology, as noted previously, then the location of this merchandise as it may be carried through the store/building can also be included in the notifications to personnel, camera systems, and even mapping displays i.e., a movement of the prospective purchaser based on the acceleration information and the image, the movement being in relation to a movement of the product); and
	sending, by the computing device, display information to a digital display, the display information including information related to the product (Para 122, the video stream from a video camera trained on that display area could immediately pop up in a back office, behind a sales counter, or to a mobile device i.e., sending, by the computing device, display information to a digital display, the display information including information related to the product),
	wherein, the movement of the product is based on the acceleration information (Para 122, a wireless alarm identifying the specific item can transmit as soon as someone picks up the item).
	King teaches that the invention pertains to awareness of behaviors often related to potential theft activity (Abstract) and does not specifically teaches that an image of a prospective purchaser.
	However, King disclose that  given for purposes of illustration, are not to be construed as limiting the scope of the invention. Although several embodiments of this invention have been described in detail above, those skilled in the art will readily appreciate that many modifications are possible in the exemplary embodiments without materially departing from the novel teachings and advantages of this invention (Para 327) therefore, the implementation can easily be modified to track the product for the prospective purchaser.
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention as per the method of King so as to facilitate more effective customer service, reduce theft and to provide additional analysis data related to merchandise/shopper interaction (See King Para 2).
	 King does not specifically teaches that movement of the prospective purchaser based on the acceleration information and pose estimation of the image and 
 wherein the determining a movement of the prospective purchaser comprising utilizing a machine learning model.
	However, in the same field of endeavor, Moon teaches 
movement of the prospective purchaser (Body detection and tracking locates shoppers and estimates their movements, so that the system can estimate each shopper's interest to or engagement with products, based on the track of movements i.e., movement of the prospective purchaser. The direction toward which the shopper is facing can also be measured for the same purpose. Face detection and tracking handle the problem of locating faces and establishing correspondences among detected faces that belong to the same person. To be able to accurately locate the facial features, both the two-dimensional (position, size, and orientation) and three-dimensional (yaw and pitch) pose of the face should be estimated. Based on the estimated facial pose, the system normalizes the facial geometry so that facial features--eyes, iris, eyebrows, nose, and mouth--are aligned to standard positions. The estimated positions of irises relative to eyes along with the estimated head orientation reveal the shopper's direction of attention i.e.,  based on the acceleration information and pose estimation of the image, Further, Fig. 17 also disclose the track and body orientation history is used to estimate the visual target of interest. The step employs the Hidden Markov Model (HMM) as the state transition and uncertainty model that associates the shopper's movement (including the body orientation) with the target of the interest) wherein the determining a movement of the prospective purchaser (Col 10 L 60-Col 11 L 6 and Fig. 2 that capturing images 102 is placed at a different position so as to capture the bodily behavior of the customer 760. The video feed from the second means for capturing images 102 is processed to detect meaningful behavior of the shopper 760 within the retail context, such as noticing, approaching, and interacting with products 192, or returning a product to the shelf 195 i.e., determining a movement of the prospective purchaser) utilizing a machine learning model (Col 11 L 34- L 50 and Fig. 4,  The body detection training 728 step generates learning machines necessary for the body detection and tracking 722 step. The body orientation estimation training 729 step feeds the body images detected from the previous step along with the annotated orientation of the body to the learning machines, so that the trained machines are used in the body orientation estimation 726 step. The gross-level interest estimation training 974 step utilizes the estimated body orientation data along with the track data from the body detection and tracking 722 step to train learning machines to estimate the gross-level target of visual attention. Engagement detection 777, interaction recognition 779, and purchase detection 781 all make use of the positional and orientational cue of shoppers relative to the products or shelves, provided by the body detection and tracking 722 step and the body orientation estimation 726 step i.e., utilizing a machine learning model).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention as per the method of King with the method of Kim and further with the method of Moon so as to analyze dynamic changes of the affective state and the interest toward the retail element measured from facial image sequence in the context of the recognized shopper interaction with the retail element and the demographic categories including estimating both the shopper’s changes in attitude toward the retail element and the end response such as purchase decision or a product rating (See Moon Abstract). 
	Regarding Claim 2, King teaches wherein the movement of the prospective purchaser is the prospective purchaser lifting the product (Para 114 and 122).
	Regarding Claim 3, King teaches wherein the movement of the prospective purchaser is the prospective purchaser comparing the product to a second product (Para 12).
	Regarding Claim 4, King teaches wherein the digital display is located proximate to the product and the prospective purchaser (Para 232). 
	Regarding Claim 7, King teaches receiving, by the computing device, second acceleration information from a second acceleration sensor attached to a second product; receiving, by the computing device, from the image capture device a second image of the prospective purchaser; determining, by the computing device, a second movement of the prospective purchaser based on the second acceleration information and the second image, the second movement being in relation to a movement of the second product (Para 12).
	Regarding Claim 14, King teaches wherein the computing device includes software provided as a service in a cloud environment (fig. 3 system controller (in-store or cloud).
	Regarding Claim 18, it has been rejected for the same reasons as claim 1.
	Regarding Claim 19, it has been rejected for the same reasons as claim 2 and further King teaches determine an attribute of the prospective purchaser based on the image (Para 326).
	Regarding Claim 20, it has been rejected for the same reasons as claim 3.
Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner' s statement of reasons for allowance: 
The prior art reference fail to teach the limitation in combination of other elements “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Claim 5, 6 and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation in combination of other elements “wherein the machine learning model focuses on skeletal structures of the prospective purchaser based on the image” OR as per claim 8 “wherein the determining a movement of the prospective purchaser comprises utilizing the machine learning model that focuses on skeletal structures of the prospective purchaser based on the image, and
the determining a second movement of the prospective purchaser comprises utilizing the machine learning model based on the second image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 14, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. Pub. No. US 20200304378 A1 - STATION MOVEMENT FLOW DRIVEN AUTOMATIC RF SITE GROUPING
Garner et al. Pub. No. US 20200272856 A1 - System for recognizing retail products in physical retail store, has modeling training system that accesses sub set of model training rules and applies sub set of model training rules to train machine learning model to be applied
Smith et al. Pub. No. US 20190272557 A1 - DYNAMICALLY GENERATING DIGITAL PRODUCT NOTIFICATIONS OVER TIME BASED ON PRODUCT EXPIRATION DATA
Liu et al. Pub. No. US 20190205643 A1 - Simultaneous Object Localization And Attribute Classification Using Multitask Deep Neural Networks
Christine Soule et al. Pub. No. 20200320586 A1 - Methods and systems for personalizing visitor experience at a non-profit venue and enhancing visitor participation in a philanthropic campaign

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647